United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2754
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

       Netzahualcoyotl Toledo Renteria, also known as Netzahualcoyotyl
       Toledo-Renteria, also known as Netzahualcoyotl Toledo-Renteria

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Western
                                 ____________

                            Submitted: April 11, 2022
                              Filed: June 3, 2022
                                [Unpublished]
                                ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     Netzahualcoyotl Toledo Renteria pleaded guilty to conspiring to distribute
methamphetamine. He appeals the application of two sentencing enhancements and
argues his counsel was ineffective. We affirm the judgment of the district court1 as
to the sentencing issues. We decline to address the ineffective assistance claim.

       Mr. Renteria first challenges application of a three-level aggravating-role
enhancement pursuant to U.S.S.G. § 3B1.1(b) (serving as “a manager or supervisor
(but not an organizer or leader) [in] . . . criminal activity [that] involved five or more
participants or was otherwise extensive”). We review the district court’s factual
findings for clear error and its interpretation of the guidelines de novo. United States
v. Hernandez Lopez, 24 F.4th 1205, 1208 (8th Cir. 2022). We conclude the
government proved by a preponderance of the evidence that Mr. Renteria served as
a manager or supervisor. At a minimum, he directed his wife and another person to
wire money out of the country and directed his wife as to the movement of
methamphetamine and currency from his home. See United States v. Irlmeier, 750
F.3d 759, 763–64 (8th Cir. 2014) (construing “manager” and “supervisor” liberally
and noting that the enhancement may apply even where leadership activity is limited
to a single transaction or the supervision of one person). And here, the conspiracy
was “otherwise extensive” based on the quantities of drugs and drug proceeds.
U.S.S.G. § 3B1.1(b).

       Mr. Renteria next challenges application of a two-level enhancement pursuant
to U.S.S.G. § 2D1.1(b)(12), maintaining a premises for the purpose of distributing a
controlled substance. Because Mr. Renteria did not raise this issue below, we review
for plain error. See United States v. Campbell, 764 F.3d 874, 878 (8th Cir. 2014).
We find no error, plain or otherwise, in application of the enhancement. Mr. Renteria
set up purchases from his home, maintained paraphernalia at his home consistent with
drug distribution, and otherwise used his home as a base of operations. In fact, he
admitted in his plea agreement that he used his residence to weigh out and store


      1
        The Honorable Rebecca Goodgame Ebinger, United States District Judge
for the Southern District of Iowa.

                                           -2-
methamphetamine. See U.S.S.G. § 2D1.1(b)(12), cmt. n.17 (the enhancement
“applies to a defendant who knowingly maintains a premises (i.e., a building, room,
or enclosure) for the purpose of manufacturing or distributing a controlled substance,
including storage of a controlled substance for the purpose of distribution”); see also
Hernandez Lopez, 24 F.4th at 1208 (the enhancement may apply where the premises
is also a family home).

       We do not address the issues surrounding performance of counsel at this time.
A motion for collateral relief pursuant to 28 U.S.C. § 2255 is the proper vehicle for
asserting claims regarding ineffective assistance and developing an appropriate
record. See United States v. Oliver, 950 F.3d 556, 566 (8th Cir. 2020) (noting that
review of ineffective-assistance claims on direct appeal is appropriate only in narrow
circumstances).

      We affirm the judgment of the district court.
                      ______________________________




                                         -3-